DETAILED ACTION
The following is a first action on the merits of application serial no. 17/197181 filed 3/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 3/10/21 has been considered.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claims 1 and 8) a controller and control method for a hybrid vehicle including a power distribution integration mechanism including a ring gear interlocked with a driven wheel and a second motor generator, a sun gear interlocked with a first motor generator, a pinion gear and a planetary carrier interlocked with an engine output shaft, a battery and battery controller connected to the motor generators to calculate a state of charge of battery, input upper limit value of battery, output upper limit value of battery, temperature of battery and electric power balance in the motor generators, controller circuitry controlling the motor generators wherein electric power input to and output from battery does not exceed the input limit value and output limit value, controlling the engine and first motor in which the engine speed becomes close to a target speed set using a requested drive force, controlling the second motor in which the requested force is achieved by power transmitted between ring gear and wheel, execute motoring to rotate output shaft using first motor when engine is stopped causing an engine braking force to act on wheel and execute a valve opening limitation process limiting an increase in a throttle open degree corresponding with the input limit value based on increase request for throttle opening not based on operation of brake force request performed by a driver during motoring and in combination with the limitations as written in claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Niimi 20100070122 discloses a controller for a hybrid vehicle and shows that it is well known in the art to limit a throttle valve opening to prevent a battery input limit not being exceeded ([0103], [0114]), but doesn’t disclose the throttle opening 
-WO2006080570 discloses a controller for a hybrid vehicle and shows that it is well known in the art to control a throttle valve opening to control a battery input limit (description in [0028]), but doesn’t disclose the throttle opening corresponding with the input limit value based on increase request for throttle opening not based on operation of brake force request performed by a driver during motoring.
-Kamijo et al 7062916 discloses a controller for a hybrid vehicle and shows that it is well known in the art to control a throttle valve opening based on a battery input and output limit (Figure 5, S100 and S210), but doesn’t disclose the throttle opening corresponding with the input limit value based on increase request for throttle opening not based on operation of brake force request performed by a driver during motoring.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 26, 2022